Case 7:17-cv-07858-KMK Document 41 Filed 02/20/20 Page 1 of 1

 

 

EDWARD B. GELLER, ESQ., P.C.
15 LANDING WAY
BRONX, NEW YORK 10464

TEL: (914)473-6783 EMAIL: epbh@aol.com
February 20, 2020 |

Hon. Kenneth M. Karas ME MOE ND O RSE D

United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: Case No. 7:17-cv-07858-KMK
Yoel Kiss v. J.P. Morgan Chase Bank, Experian, Transunion and Equifax

Dear Judge Karas:

| am Of Counsel to M. Harvey Rephen & Associates, P.C., attorneys for Plaintiff
Yoel Kiss in the above matter, which is scheduled for a status conference on
February 24, 2020 at 12:00 PM.

A settlement has just been reached with Defendants Experian and Transunion.
Equifax and Plaintiff settled some time ago, and J.P. Morgan Chase was dismissed
from this matter. Therefore | am requesting that the settlement conference be
cancelled.

f
Thank you for your consideration and attention to this matter.

Very truly yours, The starts conference Yee.

ford B. be aja i canceltedl. Vrausener’,
EBG/pw Ag, Sripuianon at augwmaurssak
was wares as aefracut vy
are Chevic 26 Gunt loecattroe

it paced Dnanclutren signcdmed.

The Partheo Ave wsnerrcicol to
ve -Uploag a COMOWIAVE STI CULATION,

 

 

 
